United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1557
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Jessie Pettaway

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: May 12, 2015
                              Filed: August 12, 2015
                                    [Published]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Shortly before Jessie Pettaway was due to be released from federal prison, the
United States filed a petition seeking his commitment under 18 U.S.C. § 4246 on the
grounds that he was mentally ill and dangerous. After a hearing, the district court
committed Pettaway to the custody of the Attorney General for hospitalization and
treatment in a suitable facility, upon finding by clear and convincing evidence that
commitment was appropriate. Pettaway appeals, challenging the sufficiency of the
evidence.

       The statute permits indefinite hospitalization of a federal prisoner due for
release only if, after holding a hearing, “the court finds by clear and convincing
evidence that the person is presently suffering from a mental disease or defect as a
result of which his release would create a substantial risk of bodily injury to another
person or serious damage to property of another.” 18 U.S.C. § 4246(d). See United
States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002) (“To warrant commitment
under 18 U.S.C. § 4246, the government must demonstrate, by clear and convincing
evidence: ‘(1) a mental disease or defect; (2) dangerousness if released; and (3) the
absence of suitable state placement.’”) (citations omitted). This court reviews the
factual determinations underlying the district court’s commitment decision for clear
error, see id. (discussing standard of review and government’s burden to warrant
commitment under § 4246); however, our review in this case is hindered by the
perfunctory nature of the court’s analysis. We express no opinion as to the
appropriateness of Pettaway’s commitment, but conclude that the commitment order
must do more than recite Pettaway’s mental diagnosis and the opinions of mental
health professionals that Pettaway’s unconditional release would create the relevant
risk of dangerousness. We also note that the district court heard contrary evidence
in the form of testimony from Pettaway. At the hearing, Pettaway testified that he
does not believe he suffers from a mental illness, that he takes his prescribed
medications and would continue to do so, and that if released, he would not be a
danger to any other persons or property because he had “stopped doing that.” The
court must give some indication as to what information in the record it relied upon–
such as Pettaway’s behavioral or psychological history; results of formalized
assessments; recent observations, treatment notes, or interview impressions of mental
health professionals; or its impressions of Pettaway’s own testimony – in reaching its
conclusion.



                                         -2-
      Given the passage of more than a year since the commitment hearing, and
because Pettaway’s custodians are under an ongoing obligation to prepare annual
reports concerning his mental condition and the need for his continued
hospitalization, see 18 U.S.C. § 4247(e)(1)(B), and to exert reasonable efforts
periodically to secure state placement, see 18 U.S.C. § 4246(d), we conclude that a
new hearing with current information is warranted.

      Accordingly, we vacate the judgment of the district court and remand for
further proceedings, and we deny counsel’s motion to withdraw.
                       ______________________________




                                        -3-